Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending. Claims 1-2, 6-11, 13-16, and 19-20 have been amended.
Response to Arguments
Applicant’s arguments, with respect to the 112b rejection have been considered and are persuasive. Applicant has amended the claim language to what was suggested by the examiner in the previous action.
Applicant’s arguments, with respect to the 101 rejection, have been considered but are not persuasive. 
Applicant argues, on pages 8-9, that the present invention is not an abstract idea and amounts to more than routine and conventional activities performed by a generic computer. Applicant argues that the present claims recite elements that integrate the exception into a practical application and are patent eligible.
Examiner respectfully disagrees. The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing a ride hailing service that caters to users with disabilities. The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Applicant argues, on pages 9-13, that the claims provide for a practical application because the claims improve and address the technical problem of ride hailing services for those that are disabled. Applicant cites to Bascom and argues that the claims provide an improvement in a technological field to improve ride hailing/sharing experience for those with disabilities. Applicant also cites to Berkheimer and DDR Holdings to argue that the claims go well beyond well understood routine and conventional and/ or routine or conventional use. 
Examiner respectfully disagrees. As mentioned above, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea because they are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. 
Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, an improvement to a ride hailing/sharing experience for those with disabilities is an improvement to an interaction between people/sales activity. 
Finally, with respect to Berkheimer, Examiner has not categorized the additional elements as well understood routine and conventional. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore the claims are ineligible.
Applicant’s arguments, with respect to the 103 rejection have been considered but are considered moot in light of the updated rejection.
Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 in the final limitation recites ‘provide access to the geographic database to a ride booking service to calculate a the picking location...’ instead of ‘a pickup location’. This appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Claim 11 is directed to an apparatus with multiple components, and therefore is a machine.
Claim 16 is directed to a non-transitory computer readable medium and therefore are an article of manufacture.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A method comprising: 
selecting at least one pick- up location and/or drop-off location by analyzing map feature data queried ... of one or more candidate pick-up location and/or drop-off location as a function of disability information associated with a user, wherein the disability information associated with a user includes mobility pattern data; and 
providing the at least one pick-up location and/or drop-off location as an output to a ... user, a vehicle picking up or dropping off the user, and/or a ride booking service.  

The limitations of Claim 11 recites:
determine user disability information based on at least mobility pattern data of a user; 
determine a mapping between a map feature parameter and a disability; 
store the mapping ... ; and 
4provide access ... to a ride booking service to calculate a pick-up location and/or the drop-off location for a user based on user disability information and the mapping.  

The limitations of Claim 16 recites:
selecting a pick-up location and/or a drop-off location for a user of a ride booking service by comparing map feature data queried ... of one or more candidate pick-up locations and/or drop-off locations against disability information associated with the user, wherein the disability information includes disability type and disability severity as determined by mobility pattern data of a user; 
providing data for establishing a ... connection between a ... user and a ... a vehicle of the ride booking service; and 
initiating a signaling between ... based on determining that the user and/or the vehicle is within a proximity threshold of the pick-up location and/or drop-off location.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing a ride hailing service that caters to users with disabilities. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
Geographic database
User device
Claim 11: 
An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform 
Geographic database
Claim 16: 
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform 
Geographic database
Establishing a communication connection between a user device and a vehicle device
User device
Vehicle device

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Step 2A Prong One
Dependent claims 2-10, 12-15, 17-20 further limit the abstract idea recited in Claims 1, 11, and 16.
The following limitations further limit the abstract idea as explained above:
Claim 2: The method of claim 1, further comprising:
determining the disability information associated with the user; and 
determining one or more map feature parameters based on the disability information, 
wherein the map feature data queried ... is analyzed via comparing the map feature data queried from ... against the one or more map feature parameters, and 
wherein the map feature data relate to one or more physical characteristics of the one or more candidate pick-up location and/or drop-off location, and wherein the one or more map feature parameters specify one or more thresholds for the one or more physical characteristics associated with a person affected by a disability indicated in the disability information.  
Claim 3: The method of claim 2, wherein the one or more physical characteristics relate to a physical accessibility.  
Claim 4: The method of claim 2, wherein the one or more physical characteristics relate to a presence of a physical structure within a threshold distance.  
Claim 5: The method of claim 4, wherein the presence of the physical structure provides for an echolocation by the user.  
Claim 6: The method of claim 1, further comprising: 
determining a disability type and/or a disability severity based on the disability information, 
wherein the one or more map feature parameters are further based on the disability type and/or disability severity.  
Claim 7: The method of claim 1, further comprising: 
providing data for establishing a ... connection between ... the user and ...the vehicle, and/or a driver of the vehicle based on detecting that the user ... and the vehicle ... are within a proximity threshold.  
Claim 8: The method of claim 7, further comprising at least one of: 
signaling a user identity to the vehicle ... using the connection; 
signaling a vehicle identity of the vehicle, and/or a driver identity of the driver using the ... connection.  
Claim 9: The method of claim 8, ... provide an indication of the user identity and disability.  
Claim 10: The method of claim 1, wherein the pick-up location and/or the drop-off location is further based on user disability information associated with a user, wherein the disability information associated with a user is determined ..., wherein ... determines disability information based on mobility pattern data.  
Claim 12: wherein the map feature parameter specifies a threshold value of a physical characteristic of a map feature associated with a person affected with the disability.  
Claim 13: wherein the map feature includes a road slope, a curb height, a road slope, a curb height, physical structure, and an obstacle.    
Claim 14: ... of claim 12, wherein the determined user disability information based on at least mobility pattern data of a user includes disability type and disability severity.  
Claim 15: 
determine a location of a user of the ride booking service; and 
calculate a first route from the location to the pick-up location, and/or a second route from the drop- off location to a destination based on the disability information ... .  
Claim 17: ... provide an indication of the user identity as part of the signaling.  
Claim 19: ... to present data indicating a first route from a location of the user to the pick-up location, and/or a second route from the drop-off location to a destination.  
Claim 20: dynamically updating the pick-up location, and/or the drop-off location based on real-time map data queried ... .
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 7 and 8: 
communication connection
vehicle device
Claims 9 and 17:
User device is an aid device
Claims 10:
Machine learning model
Claim 18 (only recites additional elements)
 Aid device is at least one of a Smart stick or wheelchair
The additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. machine learning model). Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or field of use.  Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US2011/0238291A1) and in further view of Bartel (US2017/0316696A1) and in further view of Klein (US20180095588A1).

Claim 1: Bach teaches: A method comprising: 
(Bach, Par. 0023-0024; 0030-0031; 0045; and 0059)


Bach, in Par. 0023-0024, teaches that data records are collected by probe data from a user to generate data records corresponding to handicap or physical disability accessible paths (i.e map feature data) and stored in a geographic and/or map database. 
Bach, in par. 0030-0031 and 0059, teaches that the geographic data is compiled to organize and/or configure the data for performing navigation related functions and route guidance. 

Bach does not explicitly teach but Bartel teaches:
selecting at least one pick-up location and/or a drop-off location (Bartel, Par. 0025)
providing the at least one pick-up location and/or the drop-off location as an output to a user device of the user, a vehicle picking up or dropping off the user, and/or a ride booking service.  (Bartel, Par. 0025)

Bartel, in Par. 0025, teaches that a user with a physical impairment select a pickup location from a plurality of default pickup locations (i.e. candidate locations). Bartel teaches that the pickup location is transmitted to the driver or SDV (self-driving vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geographic database of disability access paths of Bach to be used for a ride booking service with pickups/drop-offs, as taught by Bartel, in order to benefit impaired users with additional services that existing drivers/vehicles do not provide (Bartel, Par. 0001).

While Bach, in Par. 0041, teaches a detection of a disability, Bach and Bartel do not teach but Klein teaches wherein the disability information associated with a user includes mobility pattern data (Klein, Par. 0075)

Klein, in Par. 0075, teaches In a specific example, the method 200 can include: tracking customer movement throughout the merchant store ( e.g., by receiving movement data collected by beacons positioned around the merchant store and wirelessly connected to the POS system, by analyzing visual data captured at a camera of the POS system or a non-POS system camera, etc.), and classifying the customer as disabled or nondisabled based on the customer movement patterns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geographic disability data system of Bach to include classifying a customer as disabled based on their movement patterns, as taught by Klein, in order to provide assistance maps for assisting disabled users. (Klein, Par. 0023) 

Claim 2: Bach in view of Bartel and in view of Klein teaches The method of claim 1, Bach teaches further comprising: 
determining the disability information associated with the user (Bach, Par. 0041); and 

Bach in Par. 0041, teaches that the physical disability of the user is entered or detected.

determining one or more map feature parameters based on the disability information, (Bach, Par. 0040) 

Bach, in par. 0040, teaches that the pedestrian path may not be suitable for a person or being with a physical handicap or disability such as a curb or stairs. 

wherein the map feature data queried from the geographic database is analyzed via comparing the map feature data queried from the geographic database against the one or more map feature parameters, and (Bach, Par. 0040-0042)
wherein the map feature data relate to one or more physical characteristics of the path (Bach, Par. 0040-0042)

Bach, in par. 0040, teaches that the pedestrian path may not be suitable for a person or being with a physical handicap or disability such as a curb or stairs. 
Bach, in par. 0041, teaches that the physical disability is entered or detected (e.g. wheelchair).  Routing is selected corresponding to the specific disability of the user. 
Bach, in Par. 0042, teaches that different routes are generated based on whether someone has a physical disability or not. It also teaches that a route is associated with a physical disability access path to the destination which avoids stairs or obstacles (i.e. threshold for one or more physical characteristics associated with a person affected by a disability, e.g. person in wheelchair must avoid stairs).
	As mentioned above, Bach does not teach but Bartel teaches: one or more candidate pick-up location and/or drop-off location, (Bartel, Par. 0057)
	
Bartel, in par. 0057, teaches a pickup location and that the accommodation commands automatically open a door proximate to the user (e.g. a rear curbside door and provide audio assistance for the visually impaired user) (i.e. physical characteristic of the curb)
See above claim 1 for rationale to combine.

Claim 3: Bach in view of Bartel and in view of Klein teaches The method of claim 2, Bach teaches wherein the one or more physical characteristics relate to a physical accessibility.  (Bach, Par. 0040-0042: stairs must be avoided for someone in a wheelchair)

Claim 4: Bach in view of Bartel and in view of Klein teaches The method of claim 2, Bach teaches wherein the one or more physical characteristics relate to a presence of a physical structure within a threshold distance.  (Bach, par. 0040: route portion represent a pedestrian path from the point to a building or entrance Par. 0042: a route may direct someone to the parking lot that is farther away from the building but is associated with a physical disability access path to the destination (which may not be as straight forward but does avoid stairs or other obstacles))

Claim 6: Bach in view of Bartel and in view of Klein teaches The method of claim 1, Bach teaches further comprising: 
determining a disability type, and/or a disability severity based on the disability information, wherein the one or more map feature parameters are further based on the disability type, and/or disability severity.  (Bach, Par. 0041 and 0042)

Bach, in par. 0041, teaches that that a user may enter the type of physical disability or it may be detected based on motion. The routing corresponds to a specific physical disability. Bach, in par. 0042, teaches that routes are generated based on whether someone has a physical disability and can avoid a path with stairs or obstacles (i.e. map feature parameters)

Claim 7: Bach in view of Bartel and in view of Klein The method of claim 1, Bartel further teaches further comprising: 
providing data for establishing a communication connection between the user device of the user and a vehicle device associated with the vehicle, and/or a driver of the vehicle based on detecting that the user device and the vehicle device are within a proximity threshold.  (Bartel, Par. 0014)

Bartel, in Par. 0014, teaches that as the vehicle approaches the pickup location, the user is able to connect with the vehicle to enable the user to adjust various components of the vehicle.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the routing system based on disabilities of Bach to include establishing a connection between the user device and the vehicle when they are in a proximity, as taught by Bartel, in order to better accommodate impaired users in a transportation arrangement service (Bartel, Par. 0015) 

Claim 8: Bach in view of Bartel and in view of Klein The method of claim 7, Bartel teaches further comprising at least one of: 
signaling a user identity to the vehicle device using the communication connection; (Bartel, Par. 0025)
Bartel, in par. 0025, teaches that a user profile with vehicle requirements and preferences is stored and can be transmitted and specific details/notes can be transmitted to the driver device or SDV (self-driving vehicle).
signaling a vehicle identity of the vehicle, and/or a driver identity of the driver using the communication connection.  (Bartel, Par. 0077)
Bartel, in par. 0077, teaches that upon arriving at the pickup location the SDV can provide visual confirmation which can include the users name.
See above claim 7 for rationale to combine.

Claim 9: Bach in view of Bartel and in view of Klein teaches The method of claim 8, Bach teaches wherein the user device is an aid device configured to provide an indication of the user identity and disability.  (Bach, Fig. 2 Par. 0032; 0034)
	
	Bach, Par. 0032, teaches probe 201 includes a physical disability device 205 and a probe sensor 209.	
Bach, in Par. 0034, teaches that the probe sensor 209 is included in the navigation user device and as part of the wheelchair 205. The user can input the type of disability so that the collected data is associated with their disability (i.e. user identity and their disability).

Claim 10: Bach in view of Bartel teaches and Klein teach The method of claim 1, While Bartel teaches  wherein the pick-up location and/or the drop-off location is further based on user disability information associated with a user, (Bartel, Par. 0029)

Bartel, in par. 0025, teaches the transport facilitation system 100 can further compile and store rider profiles 132 in a database 130 that can indicate vehicle requirements for each user. In certain aspects, the designated application 185 on the user device 195 of a user that has a physical impairment (e.g., visual, auditory, or movement) can generate a user interface enabling the user to create such a rider accessibility profile 132 so that the selection engine 135 can consult the profile 132 prior to selecting a vehicle for the impaired user to service a pick-up request 197. (i.e. user disability information is in the rider profile)
Bartel, in Par. 0028, teaches When a pick-up request 197 is received via the communications interface 115, the selection engine 135 can perform a lookup 136 in the database 130 to access rider profile data 131 from the rider profile 132 corresponding to the requesting user, and determine whether the requesting user has a physical impairment. The selection engine 135 can further process the rider profile data 131 to determine whether the requesting user has any requirements or preferences, such as a vehicle type, a preferred pick-up location, or any preferred features of the requested transport vehicle. (i.e. pickup locations are based on rider profiles which have disability information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pickup drop off system for users with disabilities of Bach and Bartel to include pickup locations based on disabilities, as taught by Bartel, in order to arrange service based on a user’s physical impairment (Bartel, Par. 0013) 

Bach and Bartel do not teach but Klein further teaches wherein the disability information associated with a user is determined by a machine learning model, wherein the machine learning model determines disability information based on mobility pattern data (Klein, Par. 0064)
Klein, in par. 0064, teaches The method 200 can include dynamically tailoring mapping parameters (e.g., during the POS transaction) by executing one or more mapping models with disabled user characteristic data collected during the POS transaction. For example, the method 200 can include: receiving a set of disabled user inputs (e.g., multi-touch inputs at distant coordinates of the touchscreen, indicating availability of both hands of the disabled user); and dynamically selecting a subset of mappings (e.g., mappings requiring multi-touch gestures) by processing the disabled user inputs with a mapping model (e.g., a machine learning model).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to further include machine learning model based on mobility pattern data as taught by Klein in the system of Bach and Bartel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11: An apparatus comprising: 
at least one processor (Bach, Par. 0020-022); and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (Bach, Par. 0020-0022), 

Bach, in par. 0020-0022, teaches a processor and with memory and computer programs.

determine a mapping between a map feature parameter and a disability; (Bach, Par. 0016-0017)

Bach, in Par. 0016-0017, teaches a probe device to collect geographic and other data when traveling or traversing handicap or physical disability access ways. The access ways may be a wheelchair ramp, an elevator, a path designed to assist beings with physical disabilities.

store the mapping in a geographic database (Bach, Par. 0023-0024); and 

Bach, in Par. 0023-0024, teaches that the data records representing or corresponding to physical disability access ways may be generated based on the received probe data and that they are stored in a geographic database.

provide access to the geographic database (Bach, 0028, 0030)

Bach in par. 0028 and 0030, teaches that the stored records can be used for navigation related purposes and may be used by an end user for vehicle navigation
However, Bach does not teach but Bartel teaches: a ride booking service to calculate a pick-up location, and/or a drop-off location for a user (Bartel, Par. 0024 and 0028)

Bartel, in Par. 0024, teaches calculating an optimal pick up location. Bartel in par. 0028 teaches that when a pickup request is received, the system can check user preferences and determine whether a user has a physical impairment.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the geographic database of disability access paths of Bach to be used for a ride booking service with pickups/drop-offs, as taught by Bartel, in order to benefit impaired users with additional services that existing drivers/vehicles do not provide (Bartel, Par. 0001).

While Bach, in Par. 0041, teaches a detection of a disability, Bach and Bartel do not teach but Klein teaches:
determine user disability information based on at least mobility pattern data of a user;(Klein, Par. 0075)

Klein, in Par. 0075, teaches In a specific example, the method 200 can include: tracking customer movement throughout the merchant store ( e.g., by receiving movement data collected by beacons positioned around the merchant store and wirelessly connected to the POS system, by analyzing visual data captured at a camera of the POS system or a non-POS system camera, etc.), and classifying the customer as disabled or nondisabled based on the customer movement patterns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geographic disability data system of Bach to include classifying a customer as disabled based on their movement patterns, as taught by Klein, in order to provide assistance maps for assisting disabled users. (Klein, Par. 0023) 

Claim 15: Bach in view of Bartel in view of Klein teaches The apparatus of claim 11, Bach teaches wherein the apparatus is further caused to: 

calculate a first route (Bach, Par. 0040-0041)

Bach, in Par. 0040, teaches that an end user may use the device for route guidance. Bach, in par. 0041, teaches  the route portion represents a physical disability accessible path or way and that the route is based on map data generated by the collected probe data.

Bach does not teach but Bartel teaches: determine a location of a user of the ride booking service; (Bartel, Par. 0024) and 
the location to the pickup location, and/or a second route from the dropoff location to a destination (Bartel, par. 0024)
Bartel, in Par. 0024, teaches that a pickup location can correspond to a typically crowded area that has been historically difficult to coordinate pickups (i.e. determine location of a user) . An optimal pickup location can be identified that will minimize the rendezvous time to pick up the user (i.e. a location to the pickup location
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify calculating of route guidance based on disability information of Bach to include a determination of a location of a user and routing them to a pickup location, as taught by Bartel, in order to provide avoid a crowded pickup area and minimize rendezvous times for pickup (Bartel, Par. 0024)

Claim 16: A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps (Bach, Par. 0020-0022):  44Attorney Docket No.: P9222US00Patent 

Bach, in par. 0020-0022, teaches the computer processing devices.

 (Bach, Par. 0023-0024; 0030-0031; 0045; and 0059)
Bach, in Par. 0023-0024, teaches that data records are collected by probe data from a user to generate data records corresponding to handicap or physical disability accessible paths (i.e map feature data) and stored in a geographic and/or map database. 
Bach, in par. 0030-0031 and 0059, teaches that the geographic data is compiled to organize and/or configure the data for performing navigation related functions and route guidance. 

Bach does not teach but Bartel teaches:

providing data for establishing a communication connection between a user device of the user and a vehicle device of a vehicle of the ride booking service; and (Bartel, Par. 0014)

Bartel, in Par. 0014, teaches that as the vehicle approaches the pickup location, the user is able to connect with the vehicle to enable the user to adjust various components of the vehicle.

initiating a signaling between the user device and the vehicle device based on determining that the user, and/or the vehicle is within a proximity threshold of the pick-up location, the drop-off location, or a combination thereof.  (Bartel, Par. 0077)

Bartel, in par. 0077, teaches that upon arriving at the pickup location the SDV can provide visual confirmation which can include the users name.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the routing system based on disabilities of Bach to include establishing a connection between the user device and the vehicle when they are in a proximity, as taught by Bartel, in order to better accommodate impaired users in a transportation arrangement service (Bartel, Par. 0015) 

While Bach, par. 0041, teaches that that a user may enter the type of physical disability or it may be detected based on motion, Bach and Bartel do not teach but Klein teaches: wherein the disability information includes disability type and disability severity as determined by mobility pattern data of a user (Klein, Par. 0075)

Klein, in Par. 0075, teaches In a specific example, the method 200 can include: tracking customer movement throughout the merchant store ( e.g., by receiving movement data collected by beacons positioned around the merchant store and wirelessly connected to the POS system, by analyzing visual data captured at a camera of the POS system or a non-POS system camera, etc.), and classifying the customer as disabled or nondisabled (i.e severity) based on the customer movement patterns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geographic disability data system of Bach to include classifying a customer as disabled based on their movement patterns, as taught by Klein, in order to provide assistance maps for assisting disabled users. (Klein, Par. 0023) 

Claim 17: Bach in view of Bartel in view of Klein teaches The non-transitory computer-readable storage medium of claim 16, 
As mentioned above while Bartel teaches the signaling, Bach further teaches wherein the user device is an aid device configured provide an indication of the user identity as part of the signaling.  (Bach, Fig. 2 Par. 0032; 0034)
	
	Bach, Par. 0032, teaches probe 201 includes a physical disability device 205 and a probe sensor 209.	
Bach, in Par. 0034, teaches that the probe sensor 209 is included in the navigation user device and as part of the wheelchair 205. The user can input the type of disability so that the collected data is associated with their disability (i.e. user identity and their disability).

Claim 18: Bach in view of Bartel in view of Klein teaches The non-transitory computer-readable storage medium of claim 17, Bach further teaches wherein the aid device includes at least one of a smart stick and a wheelchair.  (Bach, par. 0032; 0034)

	Bach, Par. 0032, teaches probe 201 includes a physical disability device 205 and a probe sensor 209. In one embodiment, the physical disability device 205 is a wheelchair. In other embodiments, the device 205 may be a walking stick, crutches, or any other device configured to assist a being having a physical disability with movement.
Bach, in par. 0034, teaches that the probe sensor 209 is included in the navigation user device and as part of the wheelchair 205.

Claim 19: Bach in view of Bartel and in view of Klein teaches The non-transitory computer-readable storage medium of claim 17, wherein the aid device is further configured to present data indicating a first route (Bach, Par. 0038-0040)

	Bach, in Par. 0038, teaches that the device the device 401 is an end user device, such as the end user device 156 and/or the device 209 or 300. The device includes, but is not limited to, a display 405 and an input device 413.
Bach, in Par. 0040, teaches that the end user may use the device 401 for route guidance.
However, Bach does not teach but Bartel teaches a first route from a location of the user to the pick-up location, and/or a second route from the drop-off location to a destination. (Bartel, par. 0024)
Bartel, in Par. 0024, teaches that a pickup location can correspond to a typically crowded area that has been historically difficult to coordinate pickups (i.e. determine location of a user) . An optimal pickup location can be identified that will minimize the rendezvous time to pick up the user (i.e. a location to the pickup location
See above claim 16 for rationale to combine Bartel’s pickup location in the system of Bach.

Claim 20: Bach in view of Bartel in view of Klein teaches The non-transitory computer-readable storage medium of claim 16, While Bach, in par. 0049 teaches real time data for the geographic database, it does not teach but Bartel teaches wherein the apparatus is caused to further perform: 
dynamically updating the pick-up location, and/or the drop-off location based on real-time map data (Bartel, Par. 0024)

Bartel, in Par. 0024, teaches that pickup location corresponds to a crowded area based pickup data which can indicate rush hour or particular event and identify another optimal pickup location.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the routing system based on disabilities of Bach to include an update of the pickup location based on crowded areas, as taught by Bartel in order to provide an optimal pickup location which minimizes pickup time. (Bartel, Par. 0024) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bach (US2011/0238291A1) and in view of Bartel (US2017/0316696A1) and in view of Klein (US20180095588A1) and in further view of Thaler (Lore Thaler, The Flexible Action System: Click-Based Echolocation May Replace Certain Visual Functionality for Adaptive Walking, September 1, 2019, APA)

Claim 5: Bach in view of Bartel in view of Klein teaches The method of claim 4, 
While Bach, in Par. 0040 and 0042, teaches a path may have an obstacle such as stairs or a overcoming a curb it does not explicitly teach but Thaler teaches wherein the presence of the physical structure provides for an echolocation by the user.  (Thaler, page 3 (page 22 as numbered) col. 2)

Thaler, on page 3 (page 22 as numbered) col. 2 teaches that a user can use echolocation or mouth clicks to aid in successful avoidance of obstacles.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the probes of Bach to include echolocation by a user, as taught by thaler, in order to detect and avoid obstacles for visually impaired users.

Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US2011/0238291A1) and in view of Bartel (US2017/0316696A1) and in view of Klein (US20180095588A1) and in further view of Denigan (US20210082102).

Claim 12: Bach in view of Bartel in view of Klein teaches The apparatus of claim 11, 
 Bach, in par. 0016 and 0040 teaches, various data collected when mapping access ways (i.e. map features) such as ramp, elevator curb, stairs, etc. However, it does not teach but Denigan teaches  wherein the map feature parameter specifies a threshold value of a physical characteristic of a map feature associated with a person affected with the disability.  (Denigan, par. 0002-0004)

Denigan, in par. 0002-0004, teaches that the American with Disabilities Act (ADA) includes requirements to make public access areas accessible for wheelchairs and those with disabilities. Denigan teaches that there is a inspection compliance for ADA for curb ramps to have certain measurements. Denigan teaches a method of measuring these curb ramps under inspection.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the mapping of access ways of Bach to include checking the curb is in accordance with ADA requirements (i.e. threshold value of a physical characteristic) , as taught by Denigan, in order to determine if the curb ramp is suitable for a person with a disability (Denigan, Par. 0002)

Claim 14: Bach in view of Bartel in view of Klein and in view of Denigan teaches The apparatus of claim 12, 
While Bach, par. 0041, teaches that that a user may enter the type of physical disability or it may be detected based on motion, it does not teach but Klein teaches:
wherein the determined user disability information based on at least mobility pattern data of a user includes disability type and disability severity.  (Klein, Par. 0075)

Klein, in Par. 0075, teaches In a specific example, the method 200 can include: tracking customer movement throughout the merchant store ( e.g., by receiving movement data collected by beacons positioned around the merchant store and wirelessly connected to the POS system, by analyzing visual data captured at a camera of the POS system or a non-POS system camera, etc.), and classifying the customer as disabled or nondisabled (i.e. severity) based on the customer movement patterns. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geographic disability data system of Bach to include classifying a customer as disabled based on their movement patterns, as taught by Klein, in order to provide assistance maps for assisting disabled users. (Klein, Par. 0023) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bach (US2011/0238291A1) and in view of Bartel (US2017/0316696A1) and in view of Klein (US20180095588A1) and in view of Denigan (US20210082102) and in further view of Hanai (US20190078907A1).


Claim 13: Bach in view of Bartel in view of Klein in view of Denigan teaches The apparatus of claim 12, Bach further teaches wherein the map feature includes (Bach, 0042: avoid stairs or other obstacles)

	Bach, in Par. 0042, teaches that a route generated based on whether someone has a disability or not can include avoid stairs or other obstacles (i.e. physical structure and an obstacle)
	 Denigan, as mentioned above in claim 12 teaches the curb. Denigan, Par. 0004: measuring the 3d points of a curb)
	See above claim 12 for rationale to combine.
	Hanai, in Par. 0094, teaches that a route search unit can identify the slope of a road.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include road slope as taught by Hanai in the mapping system of Bach, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628